Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of the claims
Claims 1, 3-10 and 12 are examined on merits in this office action to the extant it encompasses the elected species.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 has been amended by deleting functional group for “R” and thus claim9 with the N-hydroxy succinimide functional group failed to further limit claim 1 limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative under 35 U.S.C. 103 as being unpatentable over Sun et al (J. Materials Chemistry B, 2013).
In regards to claims 1, 3, 7-10 and 12, Sun discloses a nanomaterial comprising a nanoparticle (quantum dot) and an amine functionalized ligand which is a copolymer (Fig. 4A). The copolymer is composed of an anchoring monomer A, a hydrophilic monomer B and an amine containing monomer (Fig. 4A). Sun teaches various molar ratio of the (of monomer units) which provides various percentages x and y of the corresponding monomers (Table 1). Sun does not specifically mention about functional group R but however, Sun discloses polymerization of copolymer comprising A, B and C and immobilization of the copolymer on a nanoparticle
 
    PNG
    media_image1.png
    237
    307
    media_image1.png
    Greyscale
, which provides a linker (i.e. L) having an amine terminal copolymer and which on immobilization on the nanoparticle provides a nanomaterial comprising a nanoparticle having a polymer ligand having linker with terminal amine functional group 
    PNG
    media_image2.png
    263
    321
    media_image2.png
    Greyscale
 . Sun further teaches conjugating cyclic RGD (a cyclic tripeptide ligand for αvβ3 integrin receptor) through the amine functional group, thus providing a terminal R group (cRGD) linked to the copolymer. The cRGD group reads on a peptide sequence having a specific binding affinity for a target.
In regards to claims 4-6, Sun teaches core/shell QD of CdSe/ZnS (page 6139).
In regards to optional interruption group for linking group, the unit having the amine group has linker containing ethylene oxide repeat, which can be considered as linking group interrupted by –O-.
Claims 1, 3-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yildiz et al (Langmuir, 2010) in view of Sun et al (J. Materials Chemistry B, 2013).
In regards to claims 1, 3, 7-10 and 12, Yildiz discloses a nanomaterial comprising a nanoparticle (quantum dot) and a ligand which is a copolymer (Figs. 1 and 2). The copolymer is composed of an anchoring monomer A, a hydrophilic monomer B and a 
    PNG
    media_image3.png
    143
    148
    media_image3.png
    Greyscale
 (Fig. 1). Yildiz teaches various monomers (Fig.2) and various copolymers 
    PNG
    media_image4.png
    590
    660
    media_image4.png
    Greyscale
 (Fig. 3) that reads on the A, B, L and R of formula (I) and (II).  Yildiz discloses polymerization of copolymer comprising A, B and C and immobilization of the copolymer on a nanoparticle, which would  provide a linker (i.e. L) thus providing a copolymer having a linker and having a terminal amine or carboxyl group.
Yildiz does not disclose the terminal amine or the terminal carboxyl group attached to a bioactive group. However, Yildiz teaches that the carboxulic acids or primary 
Sun discloses a nanomaterial comprising a nanoparticle (quantum dot) and an amine functionalized ligand which is a copolymer (Fig. 4A). The copolymer is composed of an anchoring monomer A, a hydrophilic monomer B and an amine containing monomer (Fig. 4A). Sun teaches various molar ratio of the (of monomer units) which provides various percentages x and y of the corresponding monomers (Table 1). Sun discloses polymerization of copolymer comprising A, B and C and immobilization of the copolymer on a nanoparticle
 
    PNG
    media_image1.png
    237
    307
    media_image1.png
    Greyscale
, which provides a linker (i.e. L) having an amine terminal copolymer and which on immobilization on the nanoparticle provides a nanomaterial comprising a nanoparticle having a polymer ligand having linker with 
    PNG
    media_image2.png
    263
    321
    media_image2.png
    Greyscale
 . Sun further teaches conjugating cyclic RGD (a cyclic tripeptide ligand for αvβ3 integrin receptor) through the amine functional group, thus providing a terminal R group (cRGD) linked to the copolymer. The cRGD group reads on a peptide sequence having a specific binding affinity for a target.
Therefore, given the fact that nanoparticle having terminal amine groups can be utilized to attach fluorophores or bioactive molecules (Sun et al), it would be obvious to one of ordinary skilled in the art to easily envisage conjugating various bioactive molecules to the nanoparticle of Yildiz with the expectation of expanding the arsenal of the nanoparticle of Yildiz for various application with a reasonable expectation of success. The motivation to include various bioactive molecules comes from Sun as Sun teaches conjugating bioactive cRGD and the reasonable expectation comes from the disclosure of attachment of fluorophores and bioactive molecule through amine and carboxylic reactive group in the reference of Sun and Yildiz.
In regards to optionally interrupted groups of linker, the unit having the amine group has linker containing ethylene oxide repeat, which can be considered as linking group interrupted by –O-.
.
Claims 1, 3-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Giovanelli et al (Langmuir 2012) in view of Sun et al (J. Materials Chemistry B, 2013).
In regards to claims 1, 3, 7-10 and 12, Giovanelli discloses a nanomaterial comprising a nanoparticle (quantum dot) and a ligand which is a copolymer (page 15178, column 1, lines 31-36 and scheme 2). The copolymer is composed of an anchoring monomer A and a hydrophilic monomer B (scheme 2). The number n (of monomer units) is stated to be around 16-17 and the percentages x and y of the corresponding monomers are 7 and 93, respectively (page 15179, column 2, lines 16-27). Giovanelli does not specifically mention about functional group but however, the addition of mercaptopropionic acid as terminating agent is stated (page 15179, column 1). This means that an amino functional group R and a spacer L are implicitly present in the copolymer structure. Further, Giovanelli discloses polymerization of copolymer comprising A, B and C (see scheme 4, step 1) 

    PNG
    media_image5.png
    260
    216
    media_image5.png
    Greyscale
, which would provide a copolymer having the 
    PNG
    media_image6.png
    241
    190
    media_image6.png
    Greyscale
and the copolymer would be having a terminal amino functional group from the unit C (note that the CH2-CH3 linked to the C unit in the copolymer would be consider as a side chain alkyl). Moreover, when the copolymer after polymerization (i.e. after step 1 of scheme 4) is attached to a fluorescein (step e), the fluorescein as disclosed contains a carboxylic acid group (which is not a CH2-COOH) attached to arylene structure of the fluorescein and thus would be considered as comprises a functional group attached through a spacer L. 
Giovanelli does not disclose the terminal amine attached to a bioactive group. Giovanelli, however, discloses that the primary amines group conjugated to a fluorophore (fluorescein), thus providing fluorescein conjugated quantum dot.
Sun discloses a nanomaterial comprising a nanoparticle (quantum dot) and an amine functionalized ligand which is a copolymer (Fig. 4A). The copolymer is composed of an anchoring monomer A, a hydrophilic monomer B and an amine containing monomer (Fig. 4A). Sun teaches various molar ratio of the (of monomer units) which provides various percentages x and y of the corresponding monomers (Table 1). Sun discloses polymerization of copolymer comprising A, B and C and immobilization of the copolymer on a nanoparticle

    PNG
    media_image1.png
    237
    307
    media_image1.png
    Greyscale
, which provides a linker (i.e. L) having an amine terminal copolymer and which on immobilization on the nanoparticle provides a nanomaterial comprising a nanoparticle having a polymer ligand having linker with terminal amine functional group 
    PNG
    media_image2.png
    263
    321
    media_image2.png
    Greyscale
 . Sun further teaches conjugating cyclic RGD (a cyclic tripeptide ligand for αvβ3 integrin receptor) through the amine functional group, thus providing a terminal R group (cRGD) linked to the copolymer. The cRGD group reads on a peptide sequence having a specific binding affinity for a target.
Therefore, given the fact that nanoparticle having terminal amine groups can be utilized to attach bioactive molecules (Sun et al), it would be obvious to one of ordinary skilled in the art to easily envisage conjugating various bioactive molecules to the nanoparticle of Giovanelli with the expectation of expanding the arsenal of the nanoparticle of Giovanelli for various application with a reasonable expectation of 
In regards to claims 4-6, Giovanelli teaches core/shell quantum dots of CdSe/Cds/ZnS (page 15178).
Giovanelli also teaches methods for preparing the ligand and the use of such nanomaterials in medical and biological imaging (page 15177, column 1, lines 40-50). Even further, a method for manufacturing the nanomaterial is disclosed which includes: a first step of complexation of nanocrystals with an intermediate ligand being a weakly binding ligand or a small molecule ensuring the homogeneous dispersion of the nanocrystal into a solvent miscible in part with water; and a second step of monophasic exchange at about 40°C to about 100°C in an aqueous medium overnight to remove the weak intermediate ligand and replace it by the ligand (page 15179, column 2, lines 39 to page 15180, column 2, line 32).
In regards to optional interrupted group for linking group, the c unit has NHCO, which can be considered as linking group interrupted by –NHCO-.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No.10465030. 
Although the claims at issue are not identical, they are not patentably distinct from each other because a 2D nanocrystal with the ligand (copolymer of formula (I)) are fully disclosed in claims 1-9 of US patent ‘030. Claim 1 of US patent disclose the ligand comprising a group “R” wherein R represent a bioactive group selected from the group consisting of avidin, streptavidin, antibody, protein or peptide sequence having a specific binding affinity for an affinity target.  Claim 1 of US patent teaches L represent as spacer which is an ethylene glycol derivative of formula 
    PNG
    media_image7.png
    21
    247
    media_image7.png
    Greyscale
 and the linker reads on the linker alkylene linking group having 1 to 50 chain atoms wherein the linking group can be optionally interrupted by -O-. The specific linker is encompassed within the broad linker of instant  "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Claim 2 of US patent disclose 2D nanocrystal and claims 1-6 or US patent ‘030 discloses copolymer with the nanocrystal wherein the copolymer (ligand) is the same or very similar to the copolymer as claimed in claims 1, 3-10 and 12 of instant claims. Claim 8 of the US patent also teaches a method of manufacturing of the nanomaterial. Therefore, the subject matter of the instant claims are obvious from the disclosed nanomaterial composition of US patent ‘030.
Response to argument
Applicant's arguments and amendments filed 01/26/2022 regards 35 USC 103/103 reejctions have been fully considered but are rendered moot in view of the rejections necessitated by Applicant’s amendment of deletion elected species. In regards to double patenting rejection, Applicant’s arguments are not persuasive to overcome the rejections as described in the modified rejection necessitated by Applicant’s amendments.

Applicant argued that the side chain of the copolymer cannot be interpreted as a terminal functional group.
The above arguments have fully been considered but are not found persuasive because the composition of linker “L” encompasses various structures including branched structures and thus bioactive group can be linked to various structures at one side of the polymer. In case of Sun, when Z is 1, the polymer can be considered as having two blocks of x and y linked to a terminal reactive group NH2, via a linker    

    PNG
    media_image8.png
    247
    97
    media_image8.png
    Greyscale
[AltContent: connector]
 
    PNG
    media_image10.png
    454
    246
    media_image10.png
    Greyscale
. Similar situation holds true for Giovanelli and Yildiz.                      
Conclusion
Applicants’ amendment necessitated new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicant should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641